Citation Nr: 0207082	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-31 435	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hyperlipidemia.

(The issue of entitlement to a higher rating for lumbosacral 
strain, evaluated as 10 percent disabling from April 2, 1996, 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1996.  

This matter comes before the Board on appeal from a May 1997 
rating decision by the Denver, Colorado RO.  Previously, in 
March 1997, the veteran had informed the Denver RO of his new 
address in Missouri; however, jurisdiction of the claims file 
was not transferred to the St. Louis RO until August 1997.  

On his September 1997 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran checked a box indicating that he wanted 
to appear personally at a local VA office before a hearing 
officer.  Pursuant to the veteran's request, the RO scheduled 
a hearing for January 1998.  On the date of the scheduled 
hearing, however, the veteran submitted a written statement 
in which he requested that the RO cancel this hearing.

The Board notes that the veteran also perfected his appeal of 
a higher rating for right foot and ankle disability, and 
entitlement to service connection for left foot and ankle 
disability.  Nevertheless, in a written statement, received 
in January 1998, the veteran expressed his desire to withdraw 
his appeal of these two issues.  In doing so, the Board finds 
that the veteran has satisfied the legal requirements for a 
proper withdrawal.  Accordingly, further action by the Board 
with respect to these issues is not appropriate.  38 U.S.C.A. 
§ 7105(b)(2), (d)(3)-(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).

The Board is undertaking additional development on the issue 
of entitlement to a higher rating for lumbosacral strain 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional evidentiary development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response from the veteran, the 
Board will prepare a separate decision addressing this issue.


FINDING OF FACT

Hyperlipidemia is a laboratory finding, not a disability.


CONCLUSION OF LAW

Hyperlipidemia is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2001).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2001).  

The veteran claims that he suffers from hyperlipidemia, which 
was first noted during service.  His service medical records 
show elevated levels of cholesterol and triglycerides.  
Likewise, post-service medical records such as a 
December 1996 VA examination report contain findings of 
hyperlipidemia.  Nevertheless, hyperlipidemia is, by 
definition, an elevation of very low-density lipoprotein and 
chylomicrons found in plasma.  Steadman's Medical Dictionary 
826 (26th ed. 1995).  In other words, hyperlipidemia is a 
laboratory finding and is not a disability in and of itself 
for which VA compensation benefits are payable.  While it may 
be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  As noted above, service connection may 
be granted only for disability.  38 U.S.C.A. §§ 1110, 1131.  
Consequently, because there is no authority in the law for 
payment of the benefits the veteran seeks, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The Board notes the duty-to-assist obligations prescribed by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), as implemented by VA regulations.  66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It is the Board's conclusion that the new law 
does not preclude the Board from proceeding at this time to a 
final adjudication of the veteran's claim of service 
connection.  The Board finds that no reasonable possibility 
exists that such assistance would aid in the establishment of 
service connection for hyperlipidemia.  This is so because, 
as noted above, there is no authority in law for the benefit 
the veteran seeks.  Therefore, adjudication of the service 
connection claim without referral to the RO for initial 
consideration under the new law poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).



								(Continued on Next 
Page)

ORDER

Service connection for hyperlipidemia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

